DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-13 and 15 are pending.
Claims 14 and 16 are cancelled.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities: 
Regarding claim 1, the examiner suggests the limitation “electron beam column for generating….” read “an electron beam column for generating….”
Regarding claim 10, the examiner suggests the limitation “comprises a a plurality of optical elements…” read “comprises a plurality of optical elements…”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ljungblad (US20120100031) and further in view of Fruth et al. (US20090295039) and Faber et al. (US20100255213).
 claim 1, Ljungblad teaches an additive layer manufacturing apparatus (apparatus 1; Figure 1) comprising; 
a vacuum chamber (evacuated chamber 2; Figure 1) having a chamber region (see inside chamber 2; Figure 1) in which additive layer manufacturing is to be carried out, 
a housing bounding a said vacuum chamber and having a first window (window 15 in Figure 1) for monitoring the chamber region  and said additive layer manufacturing (via thermographic camera 14; Figure 1), 
an electron beam (electron beam 4; Figure 1) transmitted through the vacuum chamber (see arrow 4 going through chamber 2 in Figure 1) to the chamber region for action on successive layers of fusible powder material ([0025] the electron beam 4 sweeps during irradiation. After irradiation and fusing together of selected parts of a first, upper powder layer applied onto the working area 5) to produce an article therefrom (three-dimensional object 6; Figure 1). 
However, Ljungblad fails to teach an electron beam column for generating an electron beam and transmitting the beam through the vacuum chamber
an optical element arranged in the chamber region to intercept liberated gaseous phase constituents of the material travelling along an optical path between the chamber region and the window, said optical element being positioned within the vacuum chamber on the optical path to function during monitoring via the window as a protective shield or screen between the chamber region and the window, and a heating means for heating the optical element to a temperature substantially preventing condensation thereon of the intercepted constituents.
Further, each “sampling” of the temperature of the successive layers of fusible powder material of Ljungblad is carried over a short time period ([0052] each "sampling" of the 
In the same field of endeavor pertaining to the layerwise manufacturing of fusible powder material to produce an article therefrom, Fruth teaches an optical element (lens module 11; Figure 3) arranged in the chamber region ([0018] focussing device 10 contains a lens module 11, see 10 in chamber region of Figure 1) to intercept liberated gaseous phase constituents of the material travelling along an optical path between the chamber region and the window (Abstract: By the heating element the temperature of the lens is increased during the building of the three-dimensional object. By the increased temperature the accumulation of contaminations on the coupling window is prevented), 
said optical element being positioned within the vacuum chamber on the optical path to function during monitoring via the window as a protective shield or screen between the chamber region and the window ([0005] effectively prevents a contamination of a coupling window that serves for transmitting electromagnetic radiation to the work surface and [0024] a contamination of the exit lens 15 by precipitates is remarkably lowered), and 
a heating means (heating element 16; Figure 3 and 4) for heating the optical element to a temperature substantially preventing condensation thereon of the intercepted constituents ([0020] f or the exit lens 15, which is arranged at the side of the lens module facing the working 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the additive layer manufacturing apparatus of Ljungblad to comprise the optical element and heating means of Fruth, such that the optical element is positioned within the vacuum chamber on the optical path of Ljungblad to function during monitoring via the window of Ljungblad  as a protective shield of screen between the chamber region and the window, for the benefit of preventing the accumulation of contaminations on the monitoring window. The optical element and heating means would allow for longer temperature interval measurements in the apparatus of Ljungblad while preventing contaminations on the monitoring window.
However, Ljungblad modified with Fruth fails to teach an electron beam column for generating an electron beam and transmitting the beam through the vacuum chamber.
In the same field of endeavor pertaining to an additive manufacturing apparatus using electrons to fuse build material, Faber teaches an electron beam column (electron beam column 101; Figure 1) transmits the electron beam (finely focused beam of electrons 102; Figure 1) through the vacuum chamber ([0020] the invention is characterized in that steps a) 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the electron beam of Ljungblad modified with Fruth be generated by an electron beam column which transmits the electron beam through the vacuum chamber to the chamber region for action on successive layers of fusible material, as taught by Faber, for the benefit of forming a beam diameter on the order of several nanometers to less than 1 nm.
Regarding claim 13, Ljungblad modified with Fruth and Faber teaches the apparatus according to claim 1. Further, Ljungblad teaches the apparatus comprising monitoring means (camera 14; Figure 1) for monitoring at least one parameter of additive layer manufacture carried out in the chamber region ([0028] used to determine a rate at which the temperature of the second layer 8 increases after application onto the first layer), the monitoring means being arranged outside the vacuum chamber ([0026] positioned outside of the chamber 2) to monitor via the window and the optical path ([0026] allow the camera 14 to sense the temperature of the working area 5); said monitoring means comprising a camera for capturing an image within the chamber region ([0054] A thermographic camera, sometimes called infrared (IR) camera or 
Regarding claim 15, Ljungblad modified with Fruth and Faber teaches the apparatus according to claim 1. Further, Ljungblad teaches the apparatus comprising monitoring means (camera 14; Figure 1) for monitoring at least one parameter of additive laver manufacture carried out in the chamber region ([0028] used to determine a rate at which the temperature of the second layer 8 increases after application onto the first layer), the monitoring means being arranged outside the vacuum chamber ([0026] positioned outside of the chamber 2) to monitor via the window and the optical path, said monitoring means comprising a laser measuring instrument ([0054] A thermographic camera, sometimes called infrared (IR) camera or thermal camera, is commonly regarded as a device that can form an image using infrared radiation).

Claims 1, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lowgren et al.  (WO2014090510) and further in view of Fruth et al. (US20090295039).
Regarding claim 1, Lowgren teaches an additive layer manufacturing apparatus ([0003] An additive manufacturing apparatus) comprising; 
a vacuum chamber (vacuum chamber 100; Figure 1a) having a chamber region (see inside vacuum chamber 100) in which additive layer manufacturing is to be carried out, 
a housing (see square bounding vacuum chamber 100 in Figure 1a) bounding said vacuum chamber and having a first window (window 110; Figure 1a) for monitoring the chamber region and said additive layer manufacturing ([0055] illumination source may be 
electron beam column (see column between electron beam gun 6 and deflection coils 7 in Figure 2) for generating an electron beam and transmitting the beam through the vacuum chamber to the chamber region ([0063] electron beam source may direct a high energy beam onto said surface of said substrate 103 for creating said metal vapour) for action on successive layers of fusible powder material (on substrate 103 in Figure 1a; [0002] Freeform fabrication or additive manufacturing is a method for forming three- dimensional articles through successive fusion of chosen parts of powder layers) to produce an article therefrom ([0021] producing a part from powder), 
an optical element (reflector 101 ; Figure 1a) arranged in the chamber region ([0047] Said reflector 101 may be arranged inside said vacuum chamber 100) to intercept liberated gaseous phase constituents of the material travelling along an optical path between the chamber region and the window ([0049] means that metal vapor will either deposit the reflector 101 or the inner wall of the tube 105 instead of a window of the vacuum chamber), 
said optical element being positioned within the vacuum chamber on the optical path to function during monitoring via the window as a protective shield or screen between the chamber region and the window ([0047] reflector 101 may be arranged inside said vacuum chamber 100 to reflect electromagnetic radiation which is exiting from said second end of said tube 105 onto said surface of said substrate 103 which may be generating the metallic vapour). 
However, Lowgren fails to teach a heating means for heating the optical element to a temperature substantially preventing condensation thereon of the intercepted 
In the same field of endeavor pertaining to the layerwise manufacturing of fusible powder material to produce an article therefrom, Fruth teaches a heating means (heating element 16; Figure 3 and 4) for heating the optical element to a temperature substantially preventing condensation thereon of the intercepted constituents ([0020] f or the exit lens 15, which is arranged at the side of the lens module facing the working plane 7 and therefore is exposed to the danger of contamination, a heating element 16 is provided, which is arranged around the rim of the exit lens 15). The heating means prevents the accumulation of contaminations on the coupling window (Abstract: the increased temperature the accumulation of contaminations on the coupling window is prevented).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the additive manufacturing apparatus of Lowgren to comprise a heating means for heating the optical element of Lowgren, as taught by Fruth, for the benefit of preventing the accumulation of contaminations on the monitoring window.
Regarding claim 6, Lowgren modified with Fruth teaches the apparatus according to claim 1. Further, Lowgren teaches wherein the window is arranged out of line of sight of a zone of action of the beam in the chamber region ([0048] tube may be arranged in said vacuum chamber so that electromagnetic radiation emanating from any position of the substrate without being reflected by any part in said vacuum chamber is out of sight of the first end of 
Regarding claim 7, Lowgren modified with Fruth teaches the apparatus according to claim 6. Further, wherein the optical element provides reflectance or refraction in the infrared spectrum ([0054] reflector may also reflect electromagnetic radiation emanating from said substrate in form of infrared radiation to the second end of said tube 105).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lowgren et al.  (WO2014090510) and Fruth et al. (US20090295039), as applied to claim 1 above, and further in view of Diwindie et al.(“Thermographic in-situ process monitoring of the electron-beam melting technology used in additive manufacturing” Proceedings of SPIE, 2013), and as evidenced by Crystal Systems (http://www-eng.lbl.gov/~shuman/NEXT/MATERIALS&COMPONENTS/Quartz/Sapphire_Physical_Mechanical
_Properties.pdf- see attached; published in 2007).
Regarding claim 11, Lowgren modified with Fruth teaches the apparatus according to claim 1. However, Lowgren modified with Fruth fails to teach wherein the optical element consists of a material having a melting point of at least 700 degrees centigrade.  
In the same field of endeavor pertaining to an additive layer manufacturing apparatus with a window that solidifies a powder by electromagnetic radiation, Diniwiddie teaches the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the optical element of Lowgren modified with Fruth to consist of a material having a melting point of at least 700 degrees centigrade, as taught by Diniwiddie, for the benefit of increasing the IR transmission of the optical element.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lowgren et al.  (WO2014090510) and Fruth et al. (US20090295039), as applied to claim 1 above, and further in view of Diwindie et al.(“Thermographic in-situ process monitoring of the electron-beam melting technology used in additive manufacturing” Proceedings of SPIE, 2013), and as evidenced by Thomas et al. (“High-temperature infrared properties of sapphire, AlON, fused silica, yttria, and spinel” Infrared Physics & Technology, 1998)
Regarding claim 12, Lowgren modified with Fruth teaches the apparatus according to claim 1. However, Lowgren modified with Fruth fails to teach wherein the optical element consists of a material having substantially unchanged optical characteristics up to at least 700 degrees centigrade.
In the same field of endeavor pertaining to an additive layer manufacturing apparatus with a window that solidifies a powder by electromagnetic radiation, Diniwiddie teaches the optical element consists of a material (sapphire; pg. 5, ¶ 1, line 1-2) having substantially 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the optical element of Lowgren modified with Fruth consist of a material having substantially unchanged optical characteristics up to at least 700 degrees centigrade, as taught by Diniwiddie, for the benefit of increasing the IR transmission of the optical element.

Allowable Subject Matter
Claim 2-5 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the closest prior art, Ljungblad (US20120100031) and further in view of Fruth et al. (US20090295039) and Faber et al. (US20100255213) or Lowgren et al.  (WO2014090510) and further in view of Fruth et al. (US20090295039), teaches the apparatus according to claim 1, wherein the window is arranged in line of sight of a zone of action of the beam in the chamber region. However, the prior art fails to teach the optical element is optically transmissive and arranged in the optical path to screen the window from the zone. 
Claims 3-5 would be allowable because they are dependent on claim 2.
claim 8, Lowgren modified with Fruth teaches the apparatus according to claim 6. However, the prior art fails to teach wherein the optical element is a mirror or prism.
Claim 9 would be allowable because it is dependent on claim 8.
Regarding claim 10, the closest prior art, Ljungblad (US20120100031) and further in view of Fruth et al. (US20090295039) and Faber et al. (US20100255213) or Lowgren et al.  (WO2014090510) and further in view of Fruth et al. (US20090295039), teaches the apparatus according to claim 1. However, the prior art fails to teach wherein the housing comprises a plurality of windows includinq said first window and the apparatus comprises a a plurality of optical elements wherein each window of said plurality of windows has an associated  heating means for heating each optical element of the plurality of optical elements.
  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/A.M./             Examiner, Art Unit 1743                                                                                                                                                                                           

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743